NON-FINAL OFFICE ACTION
This Non-Final Office Action addresses US Application No. 16/592,009 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 14/259,777 (hereinafter “the ‘777 Application”), entitled “DC-DC CONVERTER”, which issued as U.S. Patent No. 9,780,653 (hereinafter “the ’653 Patent”).
Based upon a review of the instant reissue application itself, the actual filing date of the instant reissue application is October 3, 2019.


BRIEF SUMMARY OF THE PROCEEDING

Patent Term: Based upon and updated review of the file record, Examiner finds that the Patent term has not expired.

Litigation: Based upon and updated review of the file record, the Examiner finds that the ‘653 Patent is not involved in litigation.                                               

Two Year Grace Period: The Examiner finds that the instant reissue application was filed on October 3, 2019 within two-years of the ‘653 Patent issue date, i.e., October 3, 2017. 


REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '653 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
        Based upon a review of the instant reissue application and ‘653 Patent itself, Examiner acknowledge that the instant reissue application is a reissue of the ‘777 Application, now the ‘653 Patent. Examiner also acknowledge the claims of foreign priority to Korean Patent Application No. 10-2013-0124893 filed on October 18, 2013.

AMENDMENTS 
 	Reissue applicant’s preliminary Amendment filed on October 3, 2019 (hereinafter “October 2019 Amendment”) has been fully considered and entered. This action is in response to the October 2019 Amendment.
STATUS OF CLAIMS
The patent sought to be reissued was issued with claims 1-21 (“Patented Claims”). 
As of the date of this Office Action, the status of the claims is:
Patented claim 1-3, 6, 9-12, 14, 16, 17 and 19 were amended. 
Patented claims 4, 7-8, 13, 15, 18, 20 and 21 were unchanged.
Patented claim 5 was canceled. 
New claims 22-28 are added.
	Accordingly, claims 1-4 and 6-28 are subject to the examination of the instant reissue application.  Of these, claims 1, 9, 17 and 22 are independent claims.  It is also noted that claims 21 and 26 are also considered as independent claims. 

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the examined claims using the broadest reasonable interpretation.  

A.  Lexicography                                                             
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiner conclude that Applicant is not his own lexicographer for the examined claims.  See MPEP §2111.01 IV.  

B.  35 U.S.C. § 112, 6TH Paragraph
The Examiner further finds that because the examined claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an  opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).   

CLAIM REJECTIONS - 35 U.S.C. §112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-16, 20 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  
Claim 1 recites the limitation “the comparison” in line 4.  There is insufficient antecedent basis for this limitation in the claim because it has not been specifically clarified in claim 1. Therefore, Examiner presumes that the term “the comparison” could be considered as --a comparison-- in light of the specification since it is not defined in the claim.

Claim 9 recites the limitation “the comparison” in line 4.  There is insufficient antecedent basis for this limitation in the claim because it has not been specifically clarified in claim 9. Therefore, Examiner presumes that the term “the comparison” could be considered as --a comparison-- in light of the specification since it is not defined in the claim.

Regarding claim 13, it is unclear as to whether “CCM” (recited in line 2) is additional limitation “a continuous current mode (CCM)” as previously cited in claim 10, line 3.

Regarding claim 14, it is unclear as to whether “DCM” (recited in line 2) is additional limitation “a discontinuous current mode (DCM)” as previously cited in claim 10, line 3.

Claim 16 includes the same limitation as claim 12, line 5, and is therefore redundant.  It should be cancelled.  

Claim 20 recites the limitation “the feedback resistor” in line 2.  There is insufficient antecedent basis for this limitation in the claim because it has not been specifically clarified in claim 20 and its intervening claims. Therefore, Examiner presumes that the term “the feedback resistor” could be considered as --a feedback resistor -- in light of the specification since it is not defined in the claim.

Claims 2-4, 6-8, 10-12 and 15 are rendered indefinite by the deficiencies of claims 1 and 9.

Claim 28 recites the limitation “… and the coupling resistor to select between the CCM and the DCM ..” is not suitable. Claim 28 is a dependent claim of claims 26 and 27.  However, claim 26 only recites “a DC-DC converter configured to operate in continuous-current-mode (CCM) or discontinuous-current-mode (DCM) …

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

CLAIM REJECTIONS - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11 and 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US Patent No. 7,482,791 issued to Stoichita et al (hereinafter “Stoichita”). 

Regarding claim 1:  Stoichita teaches in Fig. 1 (or Fig. 12) a buck switching regulator or a DC-DC converter including:


    PNG
    media_image2.png
    377
    500
    media_image2.png
    Greyscale

Fig. 1 of Stoichita.  


    PNG
    media_image3.png
    391
    515
    media_image3.png
    Greyscale

Fig. 12 of Stoichita
a comparator (126, Fig. 1 (or 450, Fig. 12) configured to compare a reference voltage (VREF) to a feedback voltage (VFB);
a constant on-time (COT) generator (128, 130,132, Fig. 1 (or 432 and 434, Fig. 12)) configured to output an on-time signal (output of 132, Fig. 1 (or output of 434, Fig. 12)) in response to a result of the comparison (comparison between VREF and VFB) of the comparator (126, Fig. 1 (or 450, Fig. 12)) (col. 3, lines 8-14 for example teaches the constant on-time); 
a first switch (M1) and a second switch (M2) each configured to turn on for a predetermined time interval based on the on-time signal (via 134, Fig. 1 (or 434, Fig. 12));
an inductor (L1) connected in series to a common terminal (VSW) of the first and second switches (M1 and M2);
a first feedback resistor (R1) and a second feedback resistor (R2) connected between the inductor (L1) and a load resistor (ESR); and
a coupling network (120 and CFF, Fig. 1 (or 420, Fig. 12)) comprising a coupling resistor (RINJ), the coupling network (120 and CFF, Fig. 1 (or 420, Fig. 12)) configured to receive the on-time signal (via 134, Fig. 1 (or 434, Fig. 12), M1, M2) through the coupling resistor (RINJ, see Fig. 12) and a feedback output voltage of the inductor (feedback output voltage of L1), and output a first feedback voltage (output by R1) summing the received on-time signal (via 134, Fig. 1 (or 434, Fig. 12), M1, M2) and the feedback output voltage (feedback output voltage of L1),
wherein the first feedback voltage (output by R1) and a second feedback voltage (output by R2), output by the first feedback resistor (R1) and the second feedback resistor (R2), are directly provided as the feedback voltage (VFB) of the comparator (126, Fig. 1 (or 450, Fig. 12)).

Regarding claim 2: The DC-DC converter (Fig. 12) of claim 1, wherein the coupling network (420) further comprises: 
a first coupling capacitor (CINJ) connected to an output end of the inductor (L1 via 452); and 
a second coupling capacitor (CFF), that is connected in parallel to the coupling resistor (RINJ) and the first coupling capacitor (CINJ), configured to output the first feedback voltage (output by R1).

Regarding claim 3:  The DC-DC converter (Fig. 1 or Fig. 12) of claim 1, wherein the first feedback voltage (output by R1) comprises an AC voltage of an output voltage of switching voltages of the first switch (M1), switching voltages of the second switch (M2) and the inductor (L1). 

Regarding claim 4:  The DC-DC converter (Fig. 1 or Fig. 12) of claim 1, wherein the second feedback voltage (output by R2) comprises a DC voltage of an output voltage of an output end (Vout) of the converter (10, Fig. 1 (or 40, Fig. 12)). 

Regarding claim 6: The DC-DC converter (Fig. 1 or Fig. 12) of claim 1, wherein: the first switch is a PMOS transistor (M1) and the second switch is an NMOS transistor (M2).

Regarding claim 7:  The DC-DC converter (Fig. 1 or Fig. 12)  of claim 1, wherein the first feedback voltage (output by R1) and the second feedback voltage (output by R2) are supplied to the comparator (126, Fig. 1 (or 450,Fig. 12)), in response to electric current flowing through the inductor (L1). 

Regarding claim 8:  The DC-DC converter (Fig. 1 or Fig. 12) of claim 1, wherein the DC-DC converter (Fig. 1 or Fig. 12) is configured to operate in continuous-current-mode (CCM) or discontinuous-current-mode (DCM) (See col. 14, lines 60-67).

Regarding claim 9:  DC-DC converter (Fig. 1 or Fig. 12), comprising:
a comparator (126, Fig. 1 (or 450, Fig. 12) configured to compare a reference voltage (VREF) to a feedback voltage (VFB);
a constant on-time (COT) generator (128, 130, 132, Fig. 1 (or 432, 434, Fig. 12)) configured to output an on-time signal (output of 132, Fig. 1 (or output of 432, 434, Fig. 12) in response to a result of the comparison (comparison VREF to VFB) of the comparator (126, Fig. 1 (or 450, Fig. 12)), (col. 3, lines 8-14 for example teaches the constant on-time); 
a first switch (M1) and a second switch (M2) each configured to turn on for a predetermined time interval based on the on-time signal (the output of 132, 134, Fig. 1 (or the output of 432, 434, Fig. 12));
an inductor (L1) connected in series to a common terminal (VSW) of the first and second switches (M1 and M2);
a first feedback resistor (R1) and a second feedback resistor (R2) connected between the inductor (L1) and a load resistor (ESR); and
a coupling resistor (RINJ) connected to an output pin (via 134, Fig. 1 (or 434, Fig. 12), M1, M2) of the COT generator (128, 130, 132, Fig. 1 (or 432, 434, Fig. 12)), a first coupling capacitor (CINJ) connected to an output end (via RINJ and CFF, Fig. 1 (or via 452, Fig. 12)) of the inductor (L1), and a second coupling capacitor (CFF) connected in parallel to the coupling resistor (RINJ) and the first coupling capacitor (CINJ) to output a first feedback voltage (output by R1), wherein the first feedback voltage (output by R1) and a second feedback voltage (output by R2), output by the first feedback resistor (R1) and the second feedback resistor (R2), are directly provided as the feedback voltage (VFB) of the comparator (126, Fig. 1 (or 450, Fig. 12)).

Regarding claim 11:  The DC-DC converter of claim 9, wherein the first feedback voltage comprises an AC voltage of an output voltage (output by R1), and the second feedback voltage comprises a DC voltage of the output voltage (output by R2). 

Regarding claim 17:  A coupling network (420, Fig. 12) configured to receive switching voltages of a first switch (M1) and a second switch (M2) and a feedback output voltage of an inductor (feedback output voltage of L1), sum the received switching voltages (VSW), and output the result of summing as a first feedback voltage (output by R1), the coupling network (420) comprising:
the inductor (L1) connected to a terminal (VSW) of the first and second switches (M1 and M2), wherein the inductor (L1) is connected in series to the terminal (VSW);
a first coupling capacitor (CINJ) connected to an output end of the inductor (L1 via 452); and 
a second coupling capacitor (CFF), connected in parallel to a coupling resistor (RINJ) and the first coupling capacitor (CINJ), configured to output the first feedback voltage (output by R1),
wherein the first switch (M1) and the second switch (M2) are configured to turn on for a predetermined time interval based on an on-time signal of a constant on-time (COT) generator (432, 434), (col. 3, lines 8-14 for example teaches the constant on-time), and
the coupling resistor (RINJ) is connected to an output of the COT generator (432, 434 via M1, M2).

Regarding claim 18:  The coupling network (420) of claim 17, wherein the first feedback voltage (output by R1) comprises an AC voltage of the output voltage of the switching voltages (VSW) and the inductor (L1).

Regarding claim 19:  The coupling network (420) of claim 17, wherein the COT generator (432, 434) generates the on-time signal in response to a result of a comparison of a comparator (450 via 426) that is configured to compare a reference voltage (VREF) to a feedback voltage (VFB).

Regarding claim 20:  The coupling network (420) of claim 19, wherein the first feedback voltage (output by R1) and a second feedback voltage (output by R2) outputted via the feedback resistor (R1 or R2) are directly provided as the feedback voltage (VFB) of the comparator (450).

Regarding claim 21:  A DC-DC converter (Fig. 12) configured to operate in continuous-current-mode (CCM) or discontinuous-current-mode (DCM) (See col. 14, lines 60-67), the DC-DC converter (Fig. 12) comprising the coupling network (420) of claim 17.

Regarding claim 22:  A coupling network (420, Fig. 12), the coupling network comprising:
a coupling resistor (RINJ) provided with an on-time signaling, for a first switch (M1) and a second  switch (M2), based on an output of a constant on-time (COT) generator (432, 434), (col. 3, lines 8-14 for example teaches the constant on-time), and
a first coupling capacitor (CINJ) connected to an output end of an inductor (L1 via 452) that is connected in series to a terminal (VSW) of the first switch (M1) and the second switch (M2), the first coupling capacitor (CINJ) being configured to output a feedback output voltage (feedback output voltage of L1); and
a second coupling capacitor (CFF) that is connected in parallel to the coupling resistor (RINJ) and the first coupling capacitor (CINJ), the second coupling capacitor (CFF) being configured to output a first feedback voltage (output by R1) summing a voltage of the coupling resistor (RINJ) and the feedback output voltage (feedback output voltage of L1),
wherein the first switch (M1) and the second switch (M2) are configured to turn on for a predetermined time interval according to the on-time signaling (according to 432, 434 generates the on-time signaling).

Regarding claim 23: The coupling network (420) of claim 22, wherein the first feedback voltage (output by R1) comprises an AC voltage of an output voltage of switching voltages (VSW) of the first and second switches (M1 and M2) and the inductor (L1).

Regarding claim 24:  The coupling network (420) of claim 22, wherein the COT generator (432 and 434) generates the on-time signaling based on a result of a comparison at a comparator (450) that is configured to compare a reference voltage (VREF) to a feedback voltage (VFB).

Regarding claim 25:  The coupling network (420) of claim 24, wherein the first feedback voltage (output by R1) and a second feedback voltage (output by R2), outputted via a feedback resistor (R1, R2), are directly provided as the feedback voltage (VFB) of the comparator (450).

Regarding claim 26:  A DC-DC converter (Fig. 12) configured to operate in continuous-current-mode (CCM) or discontinuous-current-mode (DCM) (See col. 14, lines 60-67), the DC-DC converter (Fig. 12) comprising the coupling network (420) of claim 22.

*** It is noted that these claims also rejected by Ref. No. CN 101145732A or US Patent No. 7,482,793.  Ref. No. CN 101145732 is a counterpart of U.S Patent No. 7,482,791 and 74827923. Thus, it is not necessary to repeat the rejection therein.  

ALLOWABLE SUBJECT MATTER
While claims 10, 12-16 and 28 are rejected under 35 U.S.C. §112 as provided above, this claim is nevertheless allowable over the prior art. 

Claims 10, 12-16 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to specifically suggest or disclose “a third switch” as recited in claims 10 and 27.  
Claims 12-16 are allowed at least by virtue of their dependency from claim 10.
Claim 28 is allowed at least by virtue of its dependency from claim 27.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on October 3, 2019 and March 26, 2020 have been considered by the Examiner.

CONCLUSION
Claims 1-4, 6-26 and 28 are rejected. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               


Conferees:
/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992